Exhibit 10.1 PURCHASE AND ASSUMPTION AGREEMENT dated as of September 24, 2008 between CAPITAL BANK and OMNI NATIONAL BANK TABLE OF CONTENTS ARTICLE I – CERTAIN DEFINITIONS 1 SECTION 1.01 Certain Definitions 1 SECTION 1.02 Accounting Terms 10 SECTION 1.03 Construction of Terms 10 ARTICLE II – PURCHASE AND SALE 11 SECTION 2.01 Purchase and Sale of Assets; Assumption of Liabilities 11 SECTION 2.02 Purchase Price 11 SECTION 2.03 Adjustments to Purchase Price 12 SECTION 2.04 Allocation of Consideration 13 SECTION 2.05 Sale and Transfer of Servicing and Escrows 13 SECTION 2.06 Assumption of IRA Deposits 14 SECTION 2.07 Loan Accounts Secured by Deposit Accounts 14 SECTION 2.08 Loans Reviewed Prior to Signing; Review of Post-Signing Loans; Purchaser’s Right to Reject Loans 14 ARTICLE III – REPRESENTATON AND WARRANTIES OR SELLER 17 SECTION 3.01 Corporate Organization and Authority 17 SECTION 3.02 No Conflict; Licenses and Permits; Compliances with Laws and Regulations 17 SECTION 3.03 Approvals and Consents 17 SECTION 3.04 Title to Assets 18 SECTION 3.05 Condition of Assets 18 SECTION 3.06 Deposits 18 SECTION 3.07 Contracts 18 SECTION 3.08 Litigation and Liabilities 18 SECTION 3.09 Compliance with Laws 19 SECTION 3.10 Regulatory Matters 19 SECTION 3.11 Absence of Certain Changes, Etc. 19 SECTION 3.12 Employment Matters; Employee Relations 19 SECTION 3.13 Employee Benefit Plans 20 SECTION 3.14 Books and Records 20 SECTION 3.15 Fiduciary Obligations 20 SECTION 3.16 Loans 20 SECTION 3.17 Taxes 21 SECTION 3.18 Utilities Complete 21 SECTION 3.19 Insurance 21 SECTION 3.20 Brokers 21 SECTION 3.21 Disclosure 21 ARTICLE IV – REPRESENTATIONS AND WARRANTIES OF PURCHASER 22 SECTION 4.01 Corporate Organization and Authority 22 SECTION 4.02 No Conflict; Licenses and Permits; Compliance with Laws and Regulations 22 SECTION 4.03 Approvals and Consents 22 - i - SECTION 4.04 Regulatory Matters 22 SECTION 4.05 Financing Available 23 SECTION 4.06 Litagation and Undisclosed Liabilities 23 SECTION 4.07 Brokers 23 SECTION 4.08 Disclosure 23 ARTICLE V – COVENANTS OF THE PARTIES 23 SECTION 5.01 Access and Confidentiality 23 SECTION 5.02 Activity in the Ordinary Course 24 SECTION 5.03 Maintenance of Records 26 SECTION 5.04 Insurance; Risk of Loss 26 SECTION 5.05 Negotiable Instruments 26 SECTION 5.06 Customeres 26 SECTION 5.07 Conversion 27 SECTION 5.08 Real Property Matters; Real Property Leases 27 SECTION 5.09 Regulatory Approvals 29 SECTION 5.10 Delivery of the Loan Documents 29 SECTION 5.11 Collateral Assignments and Filing 30 SECTION 5.12 Interest Reporting and Withholding 30 SECTION 5.13 Change of Name 30 SECTION 5.14 Credit Insurance 31 SECTION 5.15 Overdrafts 31 SECTION 5.16 Taxes and Fees; Proration of Certain Expenses 31 SECTION 5.17 Employees and Employee Benefits 32 SECTION 5.18 Non-Solicitation 33 SECTION 5.19 Further Assurances 34 ARTICLE VI – CLOSING 34 SECTION 6.01 Closign Date and Place 34 SECTION 6.02 Conditions to Obligations of Purchaser 34 SECTION 6.03 Conditions to Obligations of Seller 37 SECTION 6.04 Other Documents 38 ARTICLE VII – TERMINATION 39 SECTION 7.01 Termination 39 SECTION 7.02 Liability for Termination 39 SECTION 7.03 Procedure Upon Termination 40 ARTICLE VIII – INDEMNIFICATION 40 SECTION 8.01 Indemnification 40 SECTION 8.02 Calculation of Losses 41 SECTION 8.03 Threshhold 41 SECTION 8.04 Survival of Indemnification Obligations 41 SECTION 8.05 Terms and Conditions of Indemnification; Resolution of Conflicts 42 ARTICLE IX – MISCELLANEOUS 43 SECTION 9.01 Assignment 43 - ii - SECTION 9.02 Binding Affect 43 SECTION 9.03 Public Notice 43 SECTION 9.04 Notices 43 SECTION 9.05 Governing Law 44 SECTION 9.06 Entire Agreement 44 SECTION 9.07 Counterparts 44 SECTION 9.08 Headings 45 SECTION 9.09 Waiver and Amendment 45 SECTION 9.10 Expenses 45 SECTION 9.11 Severability 45 Exhibit A – Loans Reviewed Prior to Signing - iii - THIS PURCHASE AND ASSUMPTION AGREEMENT is dated as of September 24, 2008, between CAPITAL BANK, a North Carolina state-chartered bank (“Purchaser”), and OMNI NATIONAL BANK, a bank chartered under the laws of the United States (“Seller”). RECITALS WHEREAS, Seller maintains branches at the following North Carolina locations:(i)225 Green Street, Suite 101, Fayetteville, North Carolina; (ii)929 South McPherson Church Road, Fayetteville, North Carolina; (iii)4841 Ramsey Street, Fayetteville, North Carolina; and (iv)88 North Fayetteville Street, Parkton, North Carolina (the “Branches”); and WHEREAS, Purchaser desires to assume and purchase from Seller, and Seller desires to assign and sell to Purchaser, certain of Seller’s liabilities and assets, respectively, allocated by Seller to the Branches. NOW, THEREFORE, in consideration of their mutual promises and obligations and intending to be legally bound hereby, the parties agree as follows: ARTICLE I CERTAIN DEFINITIONS SECTION 1.01Certain Definitions.As used in this Agreement, the terms below shall have the meanings set forth. “Accounting Records” means Seller’s general ledger with respect to the Branches and the subsidiary ledgers and supporting schedules that support the general ledger balances. “Accrued Expenses” means the accrued and unpaid expenses appearing as a Liability on a Closing Statement or a Final Closing Statement. “Accrued Interest” means, as of the referenced date and (i) with respect to Deposits, interest which is accrued on such Deposits and not yet posted to the related Deposit accounts or paid to the depositor as of such date and (ii)with respect to Loans, interest which is accrued on such Loan and not yet paid as of such date. “Affiliate” of a person means any person directly or indirectly controlling or controlled by or under direct or indirect common control with such person. “Agreement” means this Purchase and Assumption Agreement, including all schedules, exhibits, and addenda as modified, amended, or extended from time to time. “Allocation” has the meaning specified in Section2.04. “Applicable
